¶51 (dissenting) — Because there is insufficient evidence that Adam Trout did anything in association with the principal to accomplish the crimes carried out, or that he was ready to assist in the crimes charged, I respectfully dissent. Further, even if the evidence was sufficient to sustain the convictions, I would find that prosecutorial misconduct requires reversal.
Schultheis, J.,
Complicity
¶52 For accomplice liability to attach, there must be evidence that the accomplice did something in association with the principal to accomplish the crime. State v. Murray, 10 Wn. App. 23, 28, 516 P.2d 517 (1973); State v. Boast, 87 Wn.2d 447, 455-56, 553 P.2d 1322 (1976). The person giving aid must participate in the crime charged “as something he wishes to bring about, and by action to make it succeed.” Boast, 87 Wn.2d at 456. “Mere presence at the scene of a crime, even if coupled with assent to it, is not sufficient to prove complicity. The State must prove that the defendant was ready to assist in the crime.” State v. Luna, 71 Wn. App. 755, 759, 862 P.2d 620 (1993) (emphasis added); see also State v. Rotunno, 95 Wn.2d 931, 933, 631 P.2d 951 (1981) (quoting In re Welfare of Wilson, 91 Wn.2d 487, 491, 588 P.2d 1161 (1979)).
¶53 Accomplice liability does not “impose strict liability on putative accomplices for any and all crimes.” In re Pers. Restraint of Sarausad, 109 Wn. App. 824, 835, 39 P.3d 308 (2001). “The Legislature intended that an accomplice ‘ “have the purpose to promote or facilitate the particular conduct that forms the basis for the charge” ’ and the accomplice ‘ “will not be liable for conduct that does not fall within this purpose.” ’ ” Id. (quoting State v. Roberts, 142 Wn.2d 471, 510-11, 14 P.3d 713 (2000) (quoting from the comment to Model Penal Code § 2.06(3)(a), which is identical to RCW 9A.08.020(3)(a))).
*422¶54 As the majority points out, the evidence shows that Adam accompanied Nicholas Bunn and others, some of whom were armed, in order to confront Jason Fox and reclaim the stereo Jason had stolen from Nicholas. The group probably intended to use force if it was necessary to get the stereo back from Jason, and Nicholas probably wanted retribution from Jason. But that plan was distinctly altered once the group arrived at Jason’s apartment and determined he was not there. Adam had nothing to do with the crimes that were actually committed at the apartment. None of the witnesses identified Adam as having a role in those crimes.3 Trina Brooks, the only witness who identified Adam as being present, testified that Adam did nothing but stand there; he did not assault or take property from anyone there, or encourage anyone else to do any of these things. Report of Proceedings (RP) at 791, 793, 845, 913, 920, 937, 939, 945, 948, 951, 952, 973-74. In fact, she credits Adam with stopping the assaults of the girls and making the intruders leave. RP at 794, 798, 917.
¶55 When the intruders first arrived at Nicholas’s apartment, the victims heard them shouting “where’s Jason?” RP at 610, 633, 771. One victim saw that the intruders “were talking to Jeremy because they thought Jeremy was Jason.” RP at 702. Trina recognized Adam as the “nice guy” who told her that she would not be hurt; that they were there for Jason. RP at 790, 791, 930, 934. This evidence demonstrates that the intruders were executing the original plan to confront Jason. It was not until the group determined that Jason was not present that the initial plan transmuted into the mayhem that thereafter ensued. Because most of the activities the majority opinion cites as evidence of Adam’s involvement occurred before this change of the *423planned course of events, I cannot concur with its result on that basis.
¶56 The fact that the initial plan did not involve confronting or hurting anyone except Jason is reflected in Trina’s apparent nonchalance in her awareness that Nicholas was coming over that evening to confront Jason. Trina overheard Jason’s conversation with Nicholas. RP at 898-99. From this she knew Jason stole Nicholas’s property and Jason challenged Nicholas to come and get it. RP at 899. She testified that when she saw Nicholas in her apartment that night, she knew why he was there; she even expected a visit from Nicholas that evening to confront Jason. RP at 771, 898-99. The conversation Trina overheard took place at the same time that Nicholas was devising the plan to confront Jason. From this conversation, Trina knew Jason was in trouble with Nicholas; but there was nothing in the conversation that made her feel threatened. This is evidence that while the plan to confront Nicholas was being formulated, the plan did not include hurting Trina or anyone else. The fact that Trina and others were ultimately brutally assaulted and their property was taken evinces a change in that plan. Significantly, there is no evidence to show that Adam participated in any fashion with such a change.
¶57 “The mens rea for accomplice liability is knowledge, and the legislature intended that the culpability of an accomplice not extend beyond the crimes of which the accomplice actually has knowledge.” State v. Bolar, 118 Wn. App. 490, 502, 78 P.3d 1012 (2003) (citing Roberts, 142 Wn.2d at 511), review denied, 151 Wn.2d 1027 (2004). An accomplice may not be convicted of a crime absent specific knowledge of that general crime. State v. King, 113 Wn. App. 243, 288, 54 P.3d 1218 (2002) (citing Sarausad, 109 Wn. App. at 836), review denied, 149 Wn.2d 1015 (2003).
¶58 The record shows that Adam, at the most, had knowledge that his presence might assist in the initial plan to confront Jason and reclaim Nicholas’s property. However, there is no evidence that he knew that any of his actions *424would promote or facilitate the commission of the crimes charged. RCW 9A.08.020(3)(a). Accomplice liability requires proof that the person charged knew he was aiding in the commission of the charged crime, not merely that defendant knew he was aiding in planning or committing some crime. State v. Gallagher, 112 Wn. App. 601, 608, 51 P.3d 100 (2002), review denied, 148 Wn.2d 1023 (2003).
¶59 In King, 113 Wn. App. at 288, Division One of this court reversed and dismissed with prejudice a kidnapping conviction of an accomplice in a home invasion robbery. There the court found that though the evidence was sufficient to convict for accomplice liability on the crime of robbery, there was no evidence to show that the kidnapping was part of the original plan; rather the decision to put the victims in the trunk of the car was a spontaneous one made by other accomplices. Id. The same is true here—the crime that was actually committed by others is too far removed from the crime planned to hold Adam responsible. Even if the assault and robbery of others was a foreseeable outcome of the planned confrontation and possible assault of Jason, foreseeability is an insufficient basis to establish accomplice liability. State v. Stein, 144 Wn.2d 236, 246, 27 P.3d 184 (2001).
¶60 After the events deviated from the initial plan to confront Jason, the majority points to Adam’s presence or implied presence during the demand for money and assaults of the girls. But presence, standing alone, cannot evince complicity. Rotunno, 95 Wn.2d at 933 (quoting Wilson, 91 Wn.2d at 491). One’s presence during the commission of a crime, even if accompanied by knowledge that one’s presence would aid in the commission of the crime, will not subject one to accomplice liability unless that person is “ready to assist” in the commission of the crime. Rotunno, 95 Wn.2d at 933.
¶61 The majority opinion observes that Trina testified that Adam did nothing to stop the attacks. However, this cited assertion—a single affirmative response to the prosecutor’s leading question—is utterly irreconcilable with *425recurring and detailed testimony in which she credits Adam with stopping the assaults of the girls and making the intruders leave. RP at 794, 798, 917. Further, the failure to stop a crime cannot establish complicity. State v. Jackson, 137 Wn.2d 712, 724-25, 976 P.2d 1229 (1999).
¶62 The majority also cites Trina’s testimony that Adam was “in control.” RP at 952. This cited assertion—again a single affirmative response to the prosecutor’s leading question—is grounded upon knowledge she gained from watching television shows in which she purportedly learned that the person in charge is also the person who does nothing. RP at 988-89. This is a conclusion which Trina could not support by articulating some factual basis. She could not describe what Adam was doing—besides nothing—to lead her to such a conclusion. Evidence that Adam was doing nothing cannot sustain a complicity determination. More significant to the control issue is Trina’s concession that Adam did not give orders to anyone to do anything. RP at 989. Even more noteworthy is Trina’s testimony that Adam did tell one person, his brother, to leave; but “[n]obody else . . . paid any attention to him.” RP at 990. This is wholly inconsistent with the claim that Adam was “in charge.”
¶63 The majority opinion noted Trina’s isolated mention that Adam’s presence was menacing. First, Trina could not articulate what she meant by that, except to say it made the event more frightening. RP at 991. Second, her testimony of Adam as a menacing presence cannot be reconciled with her otherwise consistently repeated reference to Adam as “the nice guy.” RP at 787-92, 798, 807-10, 812, 816-17, 828-29, 835, 838-39, 845, 848-49. Further, even if Adam’s presence was menacing to the extent that it made Trina more frightened, she did not associate that fear with her relinquishment of property as required by the robbery charge.
¶64 The majority opinion indicates that Marc Hinkle’s testimony that Adam told him he was a “lookout” supports the conviction. First, even if Adam did act as a lookout, there is no evidence that he acted in that capacity after the *426plan changed from confronting Jason to assaulting and robbing the others. Second, the record shows that Marc did not testify that Adam said he was a “lookout.” Marc testified for the State regarding conversations he had with Adam over the jail telephone, some of which were recorded and played for the jury. On the tape, Adam was heard to say, “I stood out and watched, and I ran in and got ’em. That’s pretty much what I did.” RP at 1275. Marc testified that Adam did not use the word “lookout” in reference to his presence at the apartment except to the extent that he was “looking out” for his brother. RP at 1283,1302-03. Marc also agreed that it was never his understanding from his several conversations with Adam that Adam was acting as a lookout “to help these guys do whatever they were doing inside the apartment.” RP at 1303. The majority’s reference to Marc’s agreement that “[Adam] never said anything about watching out for his brother” related to what Adam was heard to say during a specific segment of the tape recording. RP at 1307. In other words, the State played a segment of the tape; Marc then testified that he did not hear Adam say, in that portion of the tape, that Adam was watching out for his brother. That testimony is superfluous in any event because the jury heard the taped segment for itself.
¶65 On the record, the prosecutor repeatedly pressured Marc to say that Adam was acting as a “lookout.” RP at 1279, 1295, 1299. But Marc did not say it. In fact, the defense objected to the State’s attempt to characterize Marc’s testimony and protested it as the prosecutor’s attempt to testify. The court agreed and sustained the objection. RP at 1305-07.
¶66 Adam’s written statement to Detective Craig Hanson, which Detective Hanson read on the record at trial, is also cited by the majority. However, the statement was not that the group went to simply “take property,” but they went to reclaim specific property (Nicholas’s) from a specific person (Jason) and beat up a specific person (Jason). RP at 1419-24. Indeed, Adam specifically told Detective *427Hanson that he did not expect the mayhem that actually ' ensued. RP at 1424.
f 67 The majority notes that Adam drove Nicholas’s car away from the crime scene. However, driving the principal’s car after the crime cannot be proof of complicity because the force used to take the victim’s car had already been carried out. State v. Robinson, 73 Wn. App. 851, 857, 872 P.2d 43 (1994). As noted in Robinson, driving the car away under these circumstances might be more akin to rendering criminal assistance. Id. at 858. See RCW 9A.76.050(3) (providing that a person is guilty of rendering criminal assistance “if, with intent to prevent, hinder, or delay the apprehension or prosecution of another person who he knows has committed a crime . . . he . . . [p]rovides such person with . . . transportation ... or other means of avoiding discovery or apprehension”). But, as in Robinson, Adam was not charged with rendering criminal assistance. Robinson, 73 Wn. App. at 858.
¶68 Further, the majority opinion mentions the question that Trina attributed to Adam—whether she would ever let Jason stay with her again. Although it is a callous remark, it merely shows assent. Accomplice liability requires more than mere assent. State v. Peasley, 80 Wash. 99, 100, 141 P. 316 (1914). “To assent to an act implies neither contribution nor an expressed concurrence. It is merely a mental attitude which, however culpable from a moral standpoint, does not constitute a crime, since the law cannot reach opinion or sentiment however harmonious it may be with a criminal act.” Id. Accomplice liability requires “some form of overt act; the doing or saying of something that either directly or indirectly contributes to the criminal act; some form of demonstration that expresses affirmative action, and not mere approval or acquiescence, which is all that is implied in assent.” Id. The only action attributed to Adam in the course of these events is Adam’s attempt to stop the assaults. And that does not invoke criminal liability.
¶69 Finally, the majority opinion concludes that “A jury could and did find that Adam’s presence promoted or *428facilitated the others in this robbery and assault.” Majority at 413. However, as noted, mere presence is insufficient to establish complicity. Rotunno, 95 Wn.2d at 933-34; Wilson, 91 Wn.2d at 491. Presence is a component of being ready to assist. Rotunno, 95 Wn.2d at 933-34. One must be both present and ready to aid in the commission of a crime to establish accomplice liability. See also 11 Washington Pattern Jury Instructions: Criminal 10.51 (2d ed. 1994) (“A person who is present at the scene and ready to assist by his or her presence is aiding in the commission of the crime. However, more than mere presence and knowledge of the criminal activity of another must be shown to establish that a person present is an accomplice.” (Emphasis added.)). There is no evidence that Adam was both present and ready to assist in the charged crimes.
Prosecutorial Misconduct
¶70 Adam charges that a number of the prosecutor’s remarks commented on his guilt, vouched for witnesses’ credibility, and otherwise were specifically calculated to arouse the passion and prejudice of the jury. The defense did not object to some of the remarks.
¶71 Adam did object to the prosecutor’s personal views of the evidence. RP at 1629-30, 1685-86. Adam’s objections were overruled, and the court instructed the jury, “I remind the jury that you know this is closing argument and may not be considered in any way being evidence.” RP at 1630, 1686. “It is improper for a prosecutor to express his personal opinion about. . . the guilt or innocence of the accused in jury argument.” State v. Sargent, 40 Wn. App. 340, 343-44, 698 P.2d 598 (1985) (citing State v. Reed, 102 Wn.2d 140, 684 P.2d 699 (1984)). It is not misconduct for the prosecutor to argue inferences from the evidence. State v. Brett, 126 Wn.2d 136, 175, 892 P.2d 29 (1995). Therefore, prejudicial error will not be found unless it is “clear and unmistakable” that the prosecutor is not arguing inferences from the evidence but is rather expressing a personal opinion. Sargent, 40 Wn. App. at 344.
*429¶72 The State argues that these remarks constitute reasonable inferences from the evidence. It does not explain how instructing the jury that a guilty verdict is the only just and reasonable outcome is such a reasonable inference. More problematic is the second passage cited in the majority opinion. The prosecutor essentially tells the jury that he has rarely seen a more perfect case. This implicates the prosecutor’s own personal experiences.
173 In State v. Case, 49 Wn.2d 66, 298 P.2d 500 (1956), the court outlined the prosecutor’s responsibility for a fair trial:
“Language which might be permitted to counsel in summing up a civil action cannot with propriety be used by a public prosecutor, who is a qzmsi-judicial officer, representing the People of the state, and presumed to act impartially in the interest only of justice. If he lays aside the impartiality that should characterize his official action to become a heated partisan, and by vituperation of the prisoner and appeals to prejudice seeks to procure a conviction at all hazards, he ceases to properly represent the public interest, which demands no victim, and asks no conviction through the aid of passion, sympathy or resentment.”
And in the dissent in that case, it is said:
“The district attorney is a high public officer, representing the state, which seeks equal and impartial justice, and it is as much his duty to see that no innocent man suffers as it is to see that no guilty man escapes. In the discharge of these most important duties he commands the respect of the people of the county and usually exercises a great influence upon jurors. In discussing the evidence he is . . . given the widest latitude within the four corners of the evidence by way of comment, denunciation or appeal, but he has no right to call to the attention of the jury matters or considerations which the jurors have no right to consider.”
Id. at 70-71 (quoting People v. Fielding, 158 N.Y. 542, 547, 53 N.E. 497 (1899)). A prosecutor’s “ ‘devotion to duty is not measured, like the prowess of the savage, by the number of their victims.’ ” Reed, 102 Wn.2d at 147 (quoting State v. Montgomery, 56 Wash. 443, 447-48, 105 P. 1035 (1909)).
*430¶74 As a quasi-judicial officer, the prosecutor has a duty to see that an accused is afforded a fair trial. State v. Walton, 5 Wn. App. 150, 152, 486 P.2d 1118 (1971) (citing State v. Huson, 73 Wn.2d 660, 440 P.2d 192 (1968)). This duty is not fulfilled when the prosecutor “throw [s] the prestige of his public office, information from its records, and the expression of his own belief of guilt into the scales against the accused.” Case, 49 Wn.2d at 71. But that is precisely what the prosecutor did in this case. These remarks are improper.
f 75 The prejudicial effect of the statements is reflected by the fact that the jury convicted Adam despite evidence that was far from overwhelming. The case came down to the credibility of one witness, Trina Brooks, whose credibility the prosecutor came close to personally vouching for. RP at 1643-44. Adam did not object to those remarks. RP at 1637, 1650-51, 1686-87. Since no objection was made, Adam must show the argument was incurably prejudicial. State v. Belgarde, 110 Wn.2d 504, 507, 755 P.2d 174 (1988).
¶76 It should be noted that none of the objections Adam made during argument were sustained and few were even ruled on.4 The trial judge did not specifically admonish the prosecutor or the jury that the prosecutor’s argument was improper. The judge merely told the jury that it must rely on its own recollection of the evidence. RP at 1630, 1686. Even with the instructions and admonitions, the trial judge’s failure to rule on the objections, or to acknowledge that these comments were in fact improper, rendered the instructions meaningless. The misconduct could not have been cured by any instructions the court would have given even had there been objections to all of the improper statements, because those instructions previously given to other objections were ineffectual.
¶77 In Case, 49 Wn.2d 66, the Washington Supreme Court found prejudicial prosecutorial misconduct in the *431prosecutor’s references to his thoughts and past experiences. The defense counsel objected to some, but not all, of such comments, but the trial judge issued equivocal rulings and admonitions in connection with the objected-to portions of the argument. Id. at 73. Such was the case in Adam’s trial.
¶78 Here, the defense objected to the prosecutor’s comment that the relative strength of his case against Adam far exceeded all but a “very few” cases of its type and that he had no worries about what the jury was going to decide. RP at 1685. The prosecutor protested that he was not making personal comments. RP at 1685. The court then stated, “You may proceed. I have previously instructed the jury. They understand they must rely on their own recollection of the evidence.” RP at 1686. Then, also as in Case, the prosecutor was heard complaining that the objections were curtailing his argument when he commented, “I’m gonna try to finish now.” RP at 1686.
¶79 The court in Case acknowledged that “other objections and motions should have been made on behalf of the defendant, even at the risk of a series of unseemly wrangles.” Case, 49 Wn.2d at 73. The same is true here. Nonetheless, the Supreme Court found that the facts in Case presented an occasion where the “cumulative effect of repetitive prejudicial error becomes so flagrant that no instruction or series of instructions can erase it and cure the error.” Id.
¶80 Case also held that because the prosecutor’s personal statement—that defendant did not object to—regarding the defendant’s guilt was not prefaced with “ ‘The evidence establishes that’ ” the statement could not be interpreted “as anything other than an attempt to impress upon the jury the deputy prosecuting attorney’s personal belief in the defendant’s guilt.” Case, 49 Wn.2d at 68. This, the court observed, “was not only unethical but extremely prejudicial.” Id.
¶81 Here, as in Case, there are a number of grievous comments, the cumulative effect of which cannot be ig*432nored. Because the evidence is not overwhelming, it cannot be said that the result would not have been different. I would rule that Adam is therefore entitled to a new trial. Case, 49 Wn.2d at 76.
Conclusion
¶82 Since I find insufficient evidence of conduct on Adam’s part to support a conviction on the basis of accomplice liability, I must dissent as I would reverse and dismiss. I find the prosecutor’s remarks improper and the trial judge’s response to them of a nature that the instructions given to the jury (or those which could have been given) were ineffectual and the evidence to be so close, I cannot endorse the majority’s determination that any error was harmless.
Review denied at 155 Wn.2d 1005 (2005).

 None of the victims could initially give a description of the intruders to police. Report of Proceedings (RP) at 1344. At trial Jennifer Wilson testified that she had met Adam approximately six months prior at a party at his apartment. RP at 641, 748, 750, 752. But she did not remember seeing Adam at her door or inside her apartment on the night of the crime. RP at 642, 644, 750-52. She said she had not seen Adam since July or August 2001. RP at 752. Jeremy Anderson testified that he did not know whether he saw Adam at all that night. RP at 1009.


 Besides the two occasions discussed above, Adam objected to another remark which he does not enumerate as forming the basis of his prosecutorial misconduct claim. RP at 1684.